Court of Appeals
                            Sixth Appellate District of Texas

                                      JUDGMENT


 East Texas Copy Systems, Inc., Appellant                 Appeal from the County Court at Law No. 2
                                                          of Gregg County, Texas (Tr. Ct. No. 2015-
 No. 06-16-00035-CV            v.                         1271-CCL2). Opinion delivered by Justice
                                                          Moseley, Chief Justice Morriss and Justice
 Jason Player, Appellee                                   Burgess participating.



          As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment of the trial court.
          We further order that the appellant, East Texas Copy Systems, Inc., pay all costs of this
appeal.




                                                         RENDERED NOVEMBER 10, 2016
                                                         BY ORDER OF THE COURT
                                                         JOSH R. MORRISS, III
                                                         CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk